The amendment filed 3/9/22 is acknowledged. Claims 1-5 and 10-21 are now pending. The examiner notes that the search update found grounds to reject the subject matter of now cancelled claim 9, previously indicated to be allowable, presently rewritten as new independent claim 16. A non-final action follows.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2017/0148657 to Pape or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Pape.
	Referring to Figures 2A, 2B & 3, and ¶¶ 29-33, 35 & 38, Pape discloses, as recited in claims 16 and 17, “a holding substrate [200] having a first main face... a heat generation section... [that] includes a plurality of first heating elements [212] arrayed in a planar direction.., and a second heating element [208]... on a side toward the first main face... with respect to the... first heating elements [212]; and any one of the... first heating elements [212] is... connected to the second heating element [208] in series through a first via [228] extending in the thickness direction within the holding substrate [200], ...the holding substrate is divided into a plurality of heating zones.., and a plurality of serial heating elements [204] are disposed in the heating zones such that one serial heating element [204] is disposed in each heating zone, whereby the temperatures of the heating zones can be adjusted independently [¶ 33],  ”
	As recited in claim 18, Pape discloses a “conductive section for electricity supply [which] includes: an electricity supply via [228]... connected to the one of the... first heating elements [212]; an electrically conductive internal wiring layer [224]... connected to the electricity supply via [228]; and a terminal-side via [228]...
connected to the internal wiring layer [224] and... connected to the terminal [¶ 33].” 
	As in claim 19, “the conductive section for electricity supply [224] is provided in the holding substrate [200] on a side toward a second main face of the... substrate [200, Fig. 2A].”
	And as recited in claim 20, the either “the electricity supply via does not overlap with the first via [both 228, when viewed from either face side]” inherently, to avoid cold spots, or it would have been a routine measure, obvious to one of ordinary skill in the art for just this reason.
Allowable Subject Matter
Claims 1-5 and 10-15 are allowed.
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/17/22